                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHARISSE THOMPSON,

              Plaintiff,                           No. 18 C 1140

                     v.                            Judge Thomas M. Durkin

 THE NORTHERN TRUST COMPANY,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      Plaintiff brings retaliation claims against her former employer under Title VII

(Count I) and the Illinois Human Rights Act (“IHRA”) (Count II). The Court

previously dismissed Plaintiff’s IHRA claim for failure to exhaust administrative

remedies with the Illinois Department of Human Rights (“IDHR”). Plaintiff has filed

a motion to reconsider. Separately, Plaintiff has filed a motion to amend her

complaint. The Court addresses both in this opinion.

      A.     Motion to Reconsider

      Plaintiff initially filed a charge of discrimination with the EEOC and received

a right to sue letter on that charge. Plaintiff then requested that the IDHR take action

on that charge, as is required to administratively exhaust an IHRA claim. See R. 36-

1. Plaintiff has filed with her motion a final order letter from the IDHR giving her

the right to file a IHRA claim in court on her discrimination charge, demonstrating

that she fully exhausted her administrative remedies for her IHRA discrimination
claim. R. 36-2 at 5. The problem is that Plaintiff’s complaint in this case does not

include a discrimination claim.

      Instead, Plaintiff brings a claim in this case alleging she was fired in

retaliation for filing her discrimination charge with the EEOC. Plaintiff exhausted

this retaliation claim with the EEOC before bringing this action, but there is nothing

in the record showing that Plaintiff ever requested that the IDHR take action on her

retaliation charge. For this reason, the Court dismissed Plaintiff’s IHRA claim.

      Now, Plaintiff argues that the Court should reconsider dismissal of the IHRA

claim because her two charges were combined into “one case to be investigated by

IDHR,” implying that administrative exhaustion of the discrimination claim should

serve to exhaust her retaliation claim. R. 50 at 1. It appears that Plaintiff asked the

IDHR to pursue her retaliation claim by the same letter she asked IDHR to pursue

her discrimination claim. See R. 36-1 at 2. But that letter was written in May 2017,

and the EEOC did not issue a right to sue letter on Plaintiff’s retaliation charge until

six months later. See R. 17-4 at 1. When a complainant first files a charge with the

EEOC, the IDHR will wait to investigate that claim until the EEOC issues a right to

sue letter, meaning that Plaintiff’s letter could not have caused the IDHR to pursue

her retaliation claim. Plaintiff has not produced any documents demonstrating that

she asked the IDHR to pursue her claim after the EEOC issued its right to sue letter,

let alone produced a final order from the IDHR. For these reasons, Defendant argues

that the Court properly dismissed Plaintiff’s IHRA claim for failure to exhaust, and

that Plaintiff’s motion to reconsider should be denied.



                                           2
      Defendant’s argument is sound as far as it goes. But, in a line of cases not cited

by either party, the Seventh Circuit has held that a plaintiff who exhausts a

discrimination charge, and is then fired in retaliation for filing the discrimination

charge, is not required to file a second EEOC charge to administratively exhaust the

retaliation claim. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1030 (7th Cir.

2013) (“We have held for practical reasons, to avoid futile procedural technicalities

and endless loops of charge/retaliation/ charge/retaliation, etc., that a plaintiff who

alleges retaliation for having filed a charge with the EEOC need not file a second

EEOC charge to sue for that retaliation.” (citing McKenzie v. Illinois Dep’t of Transp.,

92 F.3d 473, 482-83 (7th Cir. 1996))). Here, that means that Plaintiff’s second EEOC

charge was unnecessary to administratively exhaust her retaliation claim, which is

the claim she brings in this case.

      The question is whether this principle also applies to administrative

exhaustion of IHRA claims. The Court has not found authority on point. But the

Court does not see any reason why the Seventh Circuit’s logic rejecting the need for

a second EEOC charge should not also apply to reject the need for a second IDHR

charge to administratively exhaust an IHRA retaliation claim based on the filing of

a previous IHRA discrimination claim. The IHRA’s administrative exhaustion

provision does not appear to be any more stringent than Title VII’s analogous

provision. Neither has the Court found any provision in the IHRA contrary to the

Seventh Circuit’s logic that the notice provided by the initial discrimination charge is

sufficient to put an employer on notice of a potential retaliation charge for firing the



                                           3
employee after she files a discrimination charge. Moreover, Plaintiff is pro se and she

has obviously made a sincere (if incomplete) effort to comply with the exhaustion

requirements, and there is no question that Defendant had notice of Plaintiff’s

retaliation claim.

       For these reasons, Plaintiff’s motion for reconsideration is granted, and Count

II is reinstated.

       B.           Motion to Amend

       Plaintiff has also filed a motion for leave to amend her complaint. Plaintiff

seeks to add additional allegations of retaliation and defendants.

       In her proposed amended complaint, Plaintiff alleges that Defendants have

interfered with Plaintiff’s “post employment” and have engaged in “post employment

retaliation.” R. 47 ¶ 3. The proposed amended complaint does not contain detail about

these allegations. However, Defendant attached a letter Plaintiff sent to defense

counsel making the following allegations:

                    Northern Trust/Corporation, et al. have been making sure
                    that I lose any position that I obtained since my
                    termination of employment with their company. In their
                    efforts to try to prove that I am not competent to hold an
                    accounting position [sic]. . . . Also, there has been
                    tampering with my family’s business accounts as well as
                    mine . . . No more personal/professional email tampering
                    as they did while I was there. I will be looking into have
                    [sic] the FBI to help with all the cyber and other thing [sic]
                    that Northern Trust . . . has done to me.

R. 49-4 at 2.

       An allegation “will be deemed exhausted” if “the EEOC charge and the

complaint       .     .   .   describe   the   same   conduct    and   implicate     the   same

                                                  4
individuals.” Delgado v. Merit Sys. Prot. Bd., 880 F.3d 913, 926 (7th Cir. 2018); see

also Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 634 (7th Cir. 2013) (allegations

of police department’s refusal to transfer aggrieved officer were reasonably related to

the EEOC complaint based on poor assignment, even though transfer request

ostensibly came after the EEOC complaint because it “it could grow or reasonably be

expected to grow out of the allegations in the EEOC charge” and involved the same

individuals and conduct). Unlike her IHRA retaliation claim discussed above, there

is no dispute that Plaintiff exhausted her retaliation charge with the EEOC. Plaintiff

seeks to add further allegations of retaliatory conduct that occurred after she was

fired. This is generally permissible as further retaliation is “reasonably related,”

Dandy v. United Parcel Serv., Inc., 388 F.3d 263, 270 (7th Cir. 2004), to the initial

retaliation.

      The problem with Plaintiff’s motion, however, is that she has not made any

particular allegations of retaliation in her proposed amended complaint. She only

generally mentions “post employment retaliation.” The Court is only aware of

additional details of Plaintiff’s new allegations because of her letter to defense

counsel, which defense counsel filed with the Court. In her letter, Plaintiff specifies

that she alleges that Defendant has interfered with her job prospects. But even this

additional detail is likely insufficient to meet the plausibility standard of Federal

Rule of Civil Procedure 12(b)(6). If Plaintiff wishes to amend her complaint to include

additional allegations of retaliation, she must file a proposed amended complaint

making those allegations in sufficient detail to satisfy the pleading requirements.



                                          5
      Plaintiff also seeks to add a number of individuals as defendants. But neither

Title VII nor the IHRA provide for individual liability. See Smith v. Bray, 681 F.3d

888, 896 n.2 (7th Cir. 2012) (Title VII); Washington v. Univ. of Illinois at Chicago,

2010 WL 1417000, at *3 (N.D. Ill. Apr. 2, 2010 (IHRA); Kozlowski v. Greenridge Farm,

Inc., 2018 WL 3093338, at *2 (N.D. Ill. June 22, 2018); see also Volling v. Kurtz

Paramedic Servs., Inc., 840 F.3d 378, 383 (7th Cir. 2016) (“Illinois courts apply the

federal Title VII framework to IHRA claims.”).

      For these reasons, Plaintiff’s motion to amend her complaint is denied.

                                     Conclusion

      For the foregoing reasons, Plaintiff’s motion to reconsider [36] is granted, and

her motion for leave to file an amended complaint [39] is denied without prejudice. If

Plaintiff believes she can allege additional instances of retaliation she may file a new

motion for leave to amend attaching a proposed complaint.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge

Dated: October 17, 2018




                                           6
